DETAILED ACTION   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 11/19/20 are acceptable.
Allowable Subject Matter
3. 	Claims 1 - 20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:  	Regarding claims 1 – 20, Varonis et al. (7,478,567, hereinafter Varonis) in view of Dombrowski (6,341,534) represent the best prior art of record. 
 	However, Varonis in view of Dombrowski fail to encompass all of the limitations of independent claims 1, 12 and 18.  	Regarding claim 1, Varonis discloses an eddy current sensor assembly for shaft torque measurement comprising a magnetoelastic ring press-fitted on a shaft whose torque is measured, an excitation coil placed in close proximity to the magnetoelastic ring at only a point along the circumference of the ring, the coil being driven by an oscillator for inducing eddy currents inside the material of the ring, a  sensing coil that is placed in close proximity to the ring and an electrical circuit that senses any change in the ring's electrical conductivity and magnetic permeability (See Col. 1, lines 45 – 57).
 	Varonis fails to disclose determining a radial displacement of the mechanical component with the bands based on strength and phase differences of the signals obtained by the respective sensing assemblies operatively coupled to the bands; determining an angular offset of the bands with the rotating component due to the radial displacement and determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing assemblies.
 	Dombrowski discloses an integrated two-channel torque sensor comprising an array of saturable core magnetic flux detectors that detect the magnetic field generated by a pair of oppositely polarized magnetoelastic bands provided on a shaft, each pair of diametrically opposed flux detectors are serially connected to each other and have one flux detector associated with each magnetoelastic band (See Col. 1, lines 42 – 66).  	However, Varonis, Dombrowski, or combinations thereof, fail to disclose determining a radial displacement of the mechanical component with the bands based on strength and phase differences of the signals obtained by the respective sensing assemblies operatively coupled to the bands; determining an angular offset of the bands with the rotating component due to the radial displacement and determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing assemblies.
  	Regarding claim 12, Varonis discloses an eddy current sensor assembly for shaft torque measurement comprising a magnetoelastic ring press-fitted on a shaft whose torque is measured, an excitation coil placed in close proximity to the magnetoelastic ring at only a point along the circumference of the ring, the coil being driven by an oscillator for inducing eddy currents inside the material of the ring, a  sensing coil that is placed in close proximity to the ring and an electrical circuit that senses any change in the ring's electrical conductivity and magnetic permeability (See Col. 1, lines 45 – 57).
 	Varonis fails to disclose determining a radial displacement of an axis of rotation of the rotating component with the bands based on a strength and phase differences of the signals obtained by the respective sensing assemblies operatively coupled to the bands, determining an angular offset of the bands with the axis of rotation of the rotating component due to the radial displacement and determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing coils assemblies.
 	Dombrowski discloses an integrated two-channel torque sensor comprising an array of saturable core magnetic flux detectors that detect the magnetic field generated by a pair of oppositely polarized magnetoelastic bands provided on a shaft, each pair of diametrically opposed flux detectors are serially connected to each other and have one flux detector associated with each magnetoelastic band (See Col. 1, lines 42 – 66). 	However, Varonis, Dombrowski, or combinations thereof, fail to disclose determining a radial displacement of an axis of rotation of the rotating component with the bands based on a strength and phase differences of the signals obtained by the respective sensing assemblies operatively coupled to the bands, determining an angular offset of the bands with the axis of rotation of the rotating component due to the radial displacement and determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing coils assemblies. 	Regarding claim 18, Varonis discloses an eddy current sensor assembly for shaft torque measurement comprising a magnetoelastic ring press-fitted on a shaft whose torque is measured, an excitation coil placed in close proximity to the magnetoelastic ring at only a point along the circumference of the ring, the coil being driven by an oscillator for inducing eddy currents inside the material of the ring, a  sensing coil that is placed in close proximity to the ring and an electrical circuit that senses any change in the ring's electrical conductivity and magnetic permeability (See Col. 1, lines 45 – 57).
 	Varonis fails to disclose determining a radial displacement of the rotating component with the bands based on timing differences of the feature events identified for the respective sensing assemblies operatively coupled to the bands,  determining an angular offset of the bands with the rotating component due to the radial displacement and59IEMC-0054-US determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing assemblies.  	Dombrowski discloses an integrated two-channel torque sensor comprising an array of saturable core magnetic flux detectors that detect the magnetic field generated by a pair of oppositely polarized magnetoelastic bands provided on a shaft, each pair of diametrically opposed flux detectors are serially connected to each other and have one flux detector associated with each magnetoelastic band (See Col. 1, lines 42 – 66). 	However, Varonis, Dombrowski, or combinations thereof, fail to disclose determining a radial displacement of the rotating component with the bands based on timing differences of the feature events identified for the respective sensing assemblies operatively coupled to the bands, determining an angular offset of the bands with the rotating component due to the radial displacement and59IEMC-0054-US determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing assemblies.  	Hence, the best prior art of record fails to teach the invention as set forth in independent claims 1, 12 and 18 and the examiner can find no teachings for a system for measuring torque as claimed which specifically includes determining a radial displacement of the mechanical component with the bands based on strength and phase differences of the signals obtained by the respective sensing assemblies operatively coupled to the bands, determining an angular offset of the bands with the rotating component due to the radial displacement and determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing assemblies (referring to claim 1), determining a radial displacement of an axis of rotation of the rotating component with the bands based on a strength and phase differences of the signals obtained by the respective sensing assemblies operatively coupled to the bands, determining an angular offset of the bands with the axis of rotation of the rotating component due to the radial displacement and determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing coils assemblies (referring to claim 12) and determining a radial displacement of the rotating component with the bands based on timing differences of the feature events identified for the respective sensing assemblies operatively coupled to the bands,  determining an angular offset of the bands with the rotating component due to the radial displacement and59IEMC-0054-US determining an apparent angular phase difference between the bands based on differences in the signals generated from respective sensing assemblies (referring to claim 18), nor reasons within the cited prior art to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hammerschmidt et al. (10,866,152) disclose a device and method for torque measurement. 	Harbour (4,649,758) discloses a torque sensing apparatus. 	Tsuji et al. (JP06235668) disclose a torque detector and rotational speed detector.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/5/22